Citation Nr: 9915603	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  93-09 499 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

Furthermore, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700(a) (1998).  When suitable facilities and equipment 
are available, an appellant may be schedule for an electronic 
hearing.  Any such hearing will be in lieu of a hearing held 
by personally appearing before a Member of the Board and 
shall be considered the equivalent of such hearing.  
38 C.F.R. § 20.700(e) (1998).

The Board notes that the veteran has requested an electronic 
videoconference hearing.

Accordingly, this case is REMANDED for the following 
development:

The veteran should be scheduled for an 
electronic videoconference hearing before 
a Member of the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


